DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson et al. (2012/0201015).
With respect to claim 14, Robertson teaches a site light (10) comprising: a body (20) at least partially defining a housing volume therein (Figs. 1 and 4): an arm (80) coupled to the body, the arm having an adjustable arm length (Figs. 1 and 3): a light assembly (700) coupled to the arm opposite the body (Fig. 3); and a power system (40, 50, Fig. 4) including: a housing (120, 140, and 180) defining an electrical volume therein (Fig. 4), one or more electrical components (40, 50, 605, 610, 615, 620, and/or 630) positioned within the electrical volume and a cooling channel having a fan positioned therein (paragraph 35), wherein the cooling channel has an inlet open to the housing volume and an outlet open to the outside of the housing (“venting” in 120 and 140, see: paragraph 35).  
As for claim 15, Robertson teaches wherein the power system (40, 50, and Fig. 4) includes a charger unit (630).  
As for claim 16, Robertson teaches wherein the one or more electrical components (40 and 50) are fluidly isolated from the cooling channel (paragraph 35 and Figs. 1-3).  
As for claim 17, Robertson teaches further comprising a plurality of heat sinks (120 and 140; see: paragraph 40) at least partially positioned within the cooling channel and in thermal communication with the one or more electrical components (paragraph 35).  
As for claim 18, Robertson teaches wherein the cooling fan is configured to produce a low pressure region within the housing volume (paragraph 35; note that faster moving air inherently has lower pressure).  
As for claim 19, Robertson teaches further comprising a second power system positioned within the housing volume (paragraph 54 and Fig. 4).  
As for claim 20, Robertson teaches wherein the second power system includes at least one of an AC/DC power source (paragraph 54) and an LED driver.  







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kardohely (2009/0110527) in view of Joseph et al. (2006/0086871) and Konop (2010/0220489).
With respect to claim 10, Kardohely teaches a site light (paragraph 2) comprising: a body (102) having a base (108) that defines a base footprint (Fig. 1) configured to at least partially support the body on a support surface (Fig. 1), the body defining a body volume therein (Fig. 1); an arm (104) at least partially positioned within the body volume and being extendable out of the body volume, the arm having an adjustable arm length (paragraphs 27-28). 
Kardohely does not explicitly teach a light assembly coupled to the arm opposite the body; and a leg assembly coupled to the body and including a contact surface, the leg assembly being adjustable between a stowed position, where the contact surface is positioned within the base footprint, and a plurality of deployed positions, where the contact surface is positioned outside the base footprint; wherein only the base is in contact within the support surface and the contact surface is lifted away from the support surface when the leg assembly is in the stowed position, and wherein both the base and the contact surface are in contact with the support surface when the leg assembly is in each of the plurality of deployed positions (claim 10); wherein the base includes at least one wheel rotatably coupled to the body (claim 11); wherein the base includes at least one foot integrally formed with the body (claim 12).  
As for claim 10, Joseph also drawn to site tools, teaches a leg assembly (16-18) coupled to the body (10, 13, 14, 15, and 19) and including a contact surface (18), the leg assembly being adjustable between a stowed position (fully retracted), where the contact surface is positioned within the base footprint (footprint immediately below item 15), and a plurality of deployed positions, where the contact surface is positioned outside the base footprint (Fig. 2). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the leg assembly of Joseph as an addition to the site light of Kardohely, in order to provide greater support. 
As for claim 10, Konop also drawn to site lights, teaches a light assembly (112) coupled to the arm (102) opposite the body (122); wherein only the base is in contact within the support surface and the contact surface is lifted away from the support surface when the leg assembly is in the stowed position (Fig. 1), and wherein both the base and the contact surface are in contact with the support surface when the leg assembly is in each of the plurality of deployed positions (Fig. 7).
As for claim 11, Konop teaches wherein the base includes at least one wheel rotatably coupled to the body (Fig. 7).  
As for claim 12, Konop teaches wherein the base includes at least one foot (116) integrally formed with the body (Figs. 1 and 7).  
As for claim 13, Konop teaches wherein the site light defines a first average base support radius when the leg assembly is in the stowed position (Fig. 1), and wherein the site light defines a second average base support radius that is larger than the first average base support radius when the leg assembly is in each of the plurality of deployed positions (Fig. 7; *note that the base is capable of deploying a single leg at a time).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the leg assembly and base arrangement of Konop in the site light of Kardohely, in order to provide for easy maneuverability and stable stationary support (Figs. 1 and 7 of Konop). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7 of U.S. Patent No. 10,851,976. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, and 7 of U.S. Patent No. 10,851,976 contain all of the subject matter of claims 1 and 6-8 of the present application. Although, claims 1 and 6-8 are more generic than claims 1, 6, and 7 of U.S. Patent No. 10,851,976, there are no elements from claims 1 and 6-8 not included in claims 1, 6, and 7 of U.S. Patent No. 10,851,976. 

Allowable Subject Matter
Claims 2-5 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        6/17/2022